Citation Nr: 9904501	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-30 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the appellant filed a timely request for waiver of 
recovery of loan guaranty indebtedness.   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1987.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 decision of the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Regional 
Office's Committee on Waivers and Compromises (RO).  This 
matter was remanded to the RO in October 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant purchased the subject property for $ 
34,523.14 which was used as security for a VA guaranteed loan 
in the same amount; the appellant assumed and agreed to pay 
the VA guaranteed loan under the terms of the mortgage and 
mortgage note, and agreed to indemnify the VA in the event of 
a loss by the VA following a default and foreclosure sale of 
the subject property.
 
3.  There was a default on the VA guaranteed loan 
necessitating a foreclosure sale of the subject property, 
resulting in the loan guaranty indebtedness in the original 
amount of $ 15,281.98.  

4.  On May 5, 1993, the veteran received written notice of 
the loan guaranty indebtedness from the VA by Certified Mail-
Return Receipt Requested.   

5.  On October 11, 1995, the RO received from the veteran a 
request for a waiver of recovery of the loan guaranty 
indebtedness.   


CONCLUSION OF LAW

The veteran did not file a timely request for a waiver of 
recovery of the loan guaranty indebtedness in the original 
amount of $ 15,281.98.  38 U.S.C.A. §§ 5107, 5302(a) (West 
1991 and Supp. 1998); 38 C.F.R. § 1.964(e) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

VA law and regulations provide that a request for a waiver of 
a loan guaranty indebtedness shall be made within one year 
after the date on which the debtor receives, by Certified 
Mail-Return Receipt Requested, written notice from VA of the 
indebtedness.  If written notice of indebtedness is sent by 
means other than Certified Mail-Return Receipt Requested, 
then there is no time limit for filing a request for waiver 
of indebtedness under this section.  38 U.S.C.A. § 5302 (West 
1991 and Supp. 1998); 38 C.F.R. § 1.964 (e)(1998).  

In this case, the evidence of record shows that on May 3, 
1993, the VA sent written notification of the loan guaranty 
indebtedness to the veteran by Certified Mail-Return Receipt 
Requested.  In a November 1998 report of contact, the VA Debt 
Management Center indicated that a demand letter was sent to 
the veteran on May 3, 1993 and the letter informed the 
veteran of the debt.  It was noted that a Certified Mail 
Receipt, dated May 5, 1993, indicated that someone at the 
veteran's address signed the Certified Mail receipt.  A copy 
of the Certified Mail Return Receipt, dated May 5, 1993, is 
associated with the claims file.  In the June 1996 VA Form 9, 
the veteran stated that he had received notice of the loan 
guaranty indebtedness.  Thus, the Board finds that the 
veteran received written notice of the loan guaranty 
indebtedness from the VA by Certified Mail Return Receipt 
Requested on May 5, 1993.  

Review of the record further reveals that the RO did not 
receive a request for a waiver of recovery of the loan 
guaranty indebtedness from the veteran until October 11, 
1995.  A written statement from the veteran, in which he 
requested a waiver, was received by the RO on October 11, 
1995.  This statement is associated with the claims folder.  
The Board points out that the veteran's October 1995 request 
for a waiver was received after the one year time period for 
filing a request for a waiver had expired.  There is no other 
communication or correspondence of any kind from the veteran 
in the claims folder which was received by the RO within the 
one year time period for filing a request for a waiver of the 
loan guaranty indebtedness and which can be construed as a 
request for a waiver.   
   
Accordingly, the Board finds that the veteran did not timely 
file a request for a waiver of recovery of the loan guaranty 
indebtedness in the original amount of $15,281.98.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.964.  


ORDER

The request for a waiver of recovery of the VA loan guaranty 
indebtedness was not timely filed, and to this extent the 
appeal is denied.   


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals
	

 Department of Veterans Affairs

